Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 29, 39, and 49 are objected to because of the following informalities:  
Claim 29 uses the abbreviation “AD” without properly defining what “AD” represents. Please note that for the purposes of this examination “AD” will be interpreted as “Alzheimer’s Disease.”
Claim 39 uses the phrase “Raman vibrational resonance of phosphorylated-T Aus.” Please note that for the purposes of this examination this phrase will be interpreted as “Raman vibrational resonance of phosphorylated-T[aus].”
Claim 49 uses the abbreviation “RO” without properly defining what “RO” represents. Please note that for the purposes of this examination “RO” will be interpreted as “region of interest.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36, 38, and 39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 36 and 39 recite the limitation "the Tau neurofibrillary tangles." There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the Amyloid Beta deposits." There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is because claim 31 provides, “wherein the classifying of the subject as having the one or more AD-associated pathologies is further based on the spectral reflectance information” while claim 29, the claim from which it depends, provides, “classify, using the spectral reflectance information the subject as having one or more AD- associated pathologies.” Both of these limitations provide for classifying the subject as having an AD-associated pathology using spectral reflectance information and it is unclear how claim 31 further limits claim 29.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29, 31, 42, 43, 46, and 49-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sylvestre (WO 2016/041062 A1).
Regarding claim 29, Sylvestre discloses a non-invasive in vivo ocular light-based detection system (See Sylvestre: Para. [0017] (providing that the, "apparatus and a method introduced herein use … light … collected in vivo from the fundus, in a non-invasive manner")) comprising: a spectral reflectance imaging unit that includes a light source (See Sylvestre: Para. [0044] (clarifying that an, "apparatus ... comprises a light source")) and a spectral camera comprising a hyperspectral camera or a multispectral camera (See Sylvestre: Para. [0047] (stating that, "the sensor ... may comprise a camera capable of capturing light in spectral ranges") and Para. [0044] (providing that the, "apparatus ... can produce a hyperspectral image")); and 
one or more processors configured to execute instructions stored in a memory to: control the spectral reflectance imaging unit to illuminate a fundus of the eye using the light source (See Sylvestre: Para. [0044] (clarifying that an, "apparatus ... comprises … a processor … [which] controls the tunable filter ... [to] cause the tunable filter ... to output the monochromatic excitation light"), Para. [0026] (stating that the, "processor … [can be] connected to a non-transient memory for storing program instructions"), and Para. [0017] (providing that the, "apparatus and a method introduced herein use … light … collected in vivo from the fundus, in a non-invasive manner")), and detect resulting reflected and/or backscattered light from the eye using the spectral camera for determining spectral reflectance information (See Sylvestre: Claim 24 (providing that, "the processor is configured to identify reflectance ... signatures within the spectrally resolved image of the fundus"); Para. [0044] (providing that the, "the collected light may comprise a reflection from the fundus")), determine one or more region of interest (ROI) from the spectral reflectance information as being a potential AD-associated pathology based on a detection of one or more biomarkers indicative of Tauopathy (See Sylvestre: Claim 25 (clarifying that, "the processor is configured to identify location and/or concentration of biomarkers on the spectrally resolved image of the fundus"); Para. [0050] (stating that the, "processor ... allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus") and Para. [0016] (discussing that at, "the onset of Alzheimer's disease (AD), amyloid plaques become present in the fundus of a subject ... and reflectance imaging of the fundus are useful in initially detecting AD and in following progression of its effects on the subject ... [and] the disclosed method and apparatus are useful in detecting [AD]")), and classify, using the spectral reflectance information the subject as having one or more AD- associated pathologies, the one or more AD-associated pathologies including the one or more biomarkers indicative of Tauopathy (See Sylvestre: Claim 32 (stating that the apparatus may be used for, "detecting amyloid plaques in the fundus of the subject") and Claim 33 (providing that the apparatus may be used for, "detecting signs of Alzheimer's disease in the subject"); Para. [0050] (stating that the, "processor ... may be programmed and configured to analyze the spectral image of the fundus ... [which] allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus"), Para. [0044] (providing that the, "the collected light may comprise a reflection from the fundus"), and Para. [0056] (providing that the method provided, "may be used for detecting amyloid plaques in the fundus of a subject and, in particular, for detecting signs of Alzheimer's disease in the subject")).
Regarding claim 31, Sylvestre discloses the detection system of claim 29 (See above discussion), wherein the classifying of the subject as having the one or more AD-associated pathologies is further based on the spectral reflectance information (See Sylvestre: Claim 32 (stating that the apparatus may be used for, "detecting amyloid plaques in the fundus of the subject") and Claim 33 (providing that the apparatus may be used for, "detecting signs of Alzheimer's disease in the subject"); Para. [0050] (stating that the, "processor ... may be programmed and configured to analyze the spectral image of the fundus ... [which] allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus"), Para. [0044] (providing that the, "the collected light may comprise a reflection from the fundus"), and Para. [0056] (providing that the method provided, "may be used for detecting amyloid plaques in the fundus of a subject and, in particular, for detecting signs of Alzheimer's disease in the subject")).
Regarding claim 42, Sylvestre discloses the detection system of claim 29 (See above discussion), wherein exogenous fluorescing agents, dyes, or tracers are not required for the classifying of the one or more AD-associated pathologies (See Sylvestre: Para. [0017] (clarifying that, "another type of light that may be collected, instead of ... fluorescence ... [is] Ramans emissions resulting from excitation of biomarkers with the monochromatic light")).
Regarding claim 43, Sylvestre discloses the detection system of claim 29 (See above discussion), further comprising one or more optical filters to filter out a wavelength of the laser prior to detection by the spectrometer (See Sylvestre: Para. [0005] (providing that the, "apparatus comprises a tunable filter to output monochromatic excitation light") and Para. [0042] (clarifying that a, "blocking filter ... rejects at least in part (i.e. attenuates) the reflection ... of the excitation light ... [and] signals ... coming out of the blocking filter ... are received at a camera")).
Regarding claim 46, Sylvestre discloses the detection system of claim 29 (See above discussion), wherein the spectral camera includes: a 2-dimensional array of light sensors, each light sensor sensitive to a range of wavelengths of light (See Sylvestre: Para. [0047] (stating that, "the sensor ... may comprise a camera capable of capturing light in spectral ranges"), Para. [0044] (providing that the, "apparatus ... can produce a hyperspectral image"), and Para. [0051] (clarifying that the, "first sensor ... senses the fluorescence signal ... and a second sensor ... senses the reflected light signal")); and a 2-dimensional filter array that overlays the array of light sensors, each individual filter selectively transmits light of a specific wavelength (See Sylvestre: Para. [0049] (providing that the, "tunable filter ... may be configured to output the monochromatic excitation light in a 350 to 1000 nm wavelength range, tunable in 0.1 to 10 nm increments. Also without limitation, the blocking filter ... may be a bandpass filter having a bandwidth in a 20 to 100 nm range")).
Regarding claim 49, Sylvestre discloses a non-invasive in vivo ocular light-based detection system (See Sylvestre: Para. [0017] (providing that the, "apparatus and a method introduced herein use … light … collected in vivo from the fundus, in a non-invasive manner")) comprising: a first imaging modality; a second imaging modality (See Sylvestre: Para. [0051] (stating that the, "[first] light signal ... comprises light reflected by the fundus ... resulting from directing the monochromatic excitation light ... towards the fundus ... of the subject. The [second] light signal ... comprises ... a Raman signal ... emitted by the fundus ... resulting from directing the monochromatic excitation light ... towards the fundus ... of the subject")); and 
one or more processors configured to execute instructions stored in a memory to: control the first imaging modality to illuminate a wide field- of-view of a fundus of the eye (See Sylvestre: Para. [0044] (clarifying that an, "apparatus ... comprises … a processor … [which] controls the tunable filter ... [to] cause the tunable filter ... to output the monochromatic excitation light"), Para. [0026] (stating that the, "processor … [can be] connected to a non-transient memory for storing program instructions"), and Para. [0017] (providing that the, "apparatus and a method introduced herein use … light … collected in vivo from the fundus, in a non-invasive manner")), and detect light from the eye for determining a first imaging modality information (See Sylvestre: Claim 36 (providing that, "the light emanating from the fundus comprises light reflected by the fundus resulting from directing the monochromatic excitation light towards the fundus of the subject"); Para. [0044] (providing that the, "the collected light may comprise a reflection from the fundus")), determine one or more region of interest (ROI) from the first imaging modality information as being a potential AD-associated pathology (See Sylvestre: Claim 44 (clarifying that, "identifying location and concentration of biomarkers on the spectrally resolved image of the fundus"); Para. [0050] (stating that the, "processor ... allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus") and Para. [0016] (discussing that at, "the onset of Alzheimer's disease (AD), amyloid plaques become present in the fundus of a subject ... and reflectance imaging of the fundus are useful in initially detecting AD and in following progression of its effects on the subject ... [and] the disclosed method and apparatus are useful in detecting [AD]")), 
control the second modality to illuminate each of the one or more RO, and detect light from the eye for determining second imaging modality information (See Sylvestre: Claim 49 (stating that, "the light emanating from the fundus comprises a Raman signal emitted by the fundus resulting from directing the monochromatic excitation light towards the fundus of the subject"); Para. [0051] (stating that the, "[first] light signal ... comprises light reflected by the fundus ... resulting from directing the monochromatic excitation light ... towards the fundus ... of the subject. The [second] light signal ... comprises ... a Raman signal ... emitted by the fundus ... resulting from directing the monochromatic excitation light ... towards the fundus ... of the subject"), Para. [0044] (clarifying that an, "apparatus ... comprises … a processor … [which] controls the tunable filter ... [to] cause the tunable filter ... to output the monochromatic excitation light"), and Para. [0052] (providing that the, "processor ... is connected to both sensors")), and classify, using the first imaging modality information and the second imaging modality information , the subject as having one or more AD- associated pathologies, the one or more AD-associated pathologies including protein aggregates, the protein aggregates including at least one of: Tau neurofibrillary tangles, Amyloid Beta deposits, soluble Amyloid Beta aggregates, or Amyloid precursor protein (See Sylvestre: Claim 50 (stating that the apparatus may be used for, "detecting amyloid plaques in the fundus of the subject") and Claim 51 (providing that the apparatus may be used for, "detecting signs of Alzheimer's disease in the subject"); Para. [0050] (stating that the, "processor ... may be programmed and configured to analyze the spectral image of the fundus ... [which] allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus"), Para. [0044] (providing that the, "the collected light may comprise a reflection from the fundus"), and Para. [0056] (providing that the method provided, "may be used for detecting amyloid plaques in the fundus of a subject and, in particular, for detecting signs of Alzheimer's disease in the subject")).
Regarding claim 50, Sylvestre discloses the detection system of claim 49 (See above discussion), wherein the first imagining modality is a reflectance system comprising a hyperspectral or multispectral camera and the second imaging modality is a Raman spectroscopy device (See Sylvestre: Para. [0051] (stating that the, "[first] light signal ... comprises light reflected by the fundus ... resulting from directing the monochromatic excitation light ... towards the fundus ... of the subject. The [second] light signal ... comprises ... a Raman signal ... emitted by the fundus ... resulting from directing the monochromatic excitation light ... towards the fundus ... of the subject")).
Regarding claim 51, Sylvestre discloses a method of non-invasive in vivo detection of one or more Alzheimer's Disease (AD)-associated pathologies from an eye of a subject (See Sylvestre: Para. [0017] (providing that the, "apparatus and a method introduced herein use … light … collected in vivo from the fundus, in a non-invasive manner"), Para. [0050] (stating that the, "processor ... allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus"), and Para. [0016] (discussing that at, "the onset of Alzheimer's disease (AD), amyloid plaques become present in the fundus of a subject ... and reflectance imaging of the fundus are useful in initially detecting AD and in following progression of its effects on the subject ... [and] the disclosed method and apparatus are useful in detecting [AD]")), comprising: controlling a spectral reflectance imaging unit to illuminate a fundus of the eye using a light source (See Sylvestre: Para. [0044] (clarifying that an, "apparatus ... comprises … a processor … [which] controls the tunable filter ... [to] cause the tunable filter ... to output the monochromatic excitation light"), Para. [0026] (stating that the, "processor … [can be] connected to a non-transient memory for storing program instructions"), and Para. [0017] (providing that the, "apparatus and a method introduced herein use … light … collected in vivo from the fundus, in a non-invasive manner")); 
detecting light from the eye resulting from the light source using a spectral camera for determining spectral reflectance information , the spectral camera comprising a hyperspectral camera or a multispectral camera (See Sylvestre: Claim 24 (providing that, "the processor is configured to identify reflectance ... signatures within the spectrally resolved image of the fundus"); Para. [0044] (providing that the, "the collected light may comprise a reflection from the fundus"), Para. [0047] (stating that, "the sensor ... may comprise a camera capable of capturing light in spectral ranges"), and Para. [0044] (providing that the, "apparatus ... can produce a hyperspectral image")); determining, using one or more processors, a location of one or more region of interest (ROI) from the spectral reflectance information as being a potential AD- associated pathology based on a detection of one or more biomarkers indicative of Tauopathy (See Sylvestre: Claim 25 (clarifying that, "the processor is configured to identify location and/or concentration of biomarkers on the spectrally resolved image of the fundus"); Para. [0050] (stating that the, "processor ... allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus") and Para. [0016] (discussing that at, "the onset of Alzheimer's disease (AD), amyloid plaques become present in the fundus of a subject ... and reflectance imaging of the fundus are useful in initially detecting AD and in following progression of its effects on the subject ... [and] the disclosed method and apparatus are useful in detecting [AD]")); and 
classify, using the spectral reflectance information the subject as having one or more AD- associated pathologies, the one or more AD-associated pathologies including the one or more biomarkers indicative of Tauopathy (See Sylvestre: Claim 32 (stating that the apparatus may be used for, "detecting amyloid plaques in the fundus of the subject") and Claim 33 (providing that the apparatus may be used for, "detecting signs of Alzheimer's disease in the subject"); Para. [0050] (stating that the, "processor ... may be programmed and configured to analyze the spectral image of the fundus ... [which] allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus"), Para. [0044] (providing that the, "the collected light may comprise a reflection from the fundus"), and Para. [0056] (providing that the method provided, "may be used for detecting amyloid plaques in the fundus of a subject and, in particular, for detecting signs of Alzheimer's disease in the subject")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 32, 33, 35, 37, 41, 45, 48, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Sylvestre in view of Rawicz (WO 2016/157156 A1).
Regarding claim 30, Sylvestre discloses the detection system of claim 29  (See above discussion) … detect Raman scattered light from the eye (See Sylvestre: Para. [0017] (clarifying that the, "apparatus and [] method introduced herein … [collect light from,] in addition to … reflection emissions, ... Ramans emissions resulting from excitation of biomarkers")) … and using the … Raman spectroscopy information, such that the subject is further classified as having one or more AD-associated pathologies based on the Raman spectroscopy information (See Sylvestre: Claim 32 (stating that the apparatus may be used for, "detecting amyloid plaques in the fundus of the subject") and Claim 33 (providing that the apparatus may be used for, "detecting signs of Alzheimer's disease in the subject"); Para. [0050] (stating that the, "processor ... may be programmed and configured to analyze the spectral image of the fundus ... [which] allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus"), Para. [0056] (providing that the method provided, "may be used for detecting amyloid plaques in the fundus of a subject and, in particular, for detecting signs of Alzheimer's disease in the subject"), and Para. [0017] (clarifying that the, "apparatus and [] method introduced herein … [collect light from,] in addition to … reflection emissions, ... Ramans emissions resulting from excitation of biomarkers")), and therefore substantially what is described by claim 30.
However, Sylvestre fails to disclose further comprising a Raman spectroscopy unit that includes a laser and a spectrometer, wherein the one or more processors are further configured to control the Raman spectroscopy unit to illuminate each of the one or more ROI using the laser, and detect Raman scattered light from the eye resulting from the laser and using the spectrometer for determining Raman spectroscopy information, such that the subject is further classified as having one or more AD-associated pathologies based on the Raman spectroscopy information.
Nevertheless, Rawicz teaches further comprising a Raman spectroscopy unit that includes a laser and a spectrometer (See Rawicz: Para. [4] (clarifying that the, "spectrometer comprises a light source to generate a monochromatic light beam to generate resonance Raman peaks from a region of the subject and a reference light source to illuminate the region with the reference light beam. The light energy from the resonance Raman peaks can be measured with a detector coupled to an optical wavelength separator") and Para. [117] (stating that the, "primary and secondary excitation light sources may for example comprise one or more ... laser diodes")), wherein the one or more processors are further configured to control the Raman spectroscopy unit to illuminate each of the one or more ROI using the laser (See Rawicz: Para. [121] (providing that the, "processor … can be configured to control the light sources"), Para. [5] (clarifying that the, "processor can be configured with instructions to detect the presence of blood vessels with the reference beam in order to ensure that an appropriate region of the subject is aligned with the delivery system, and the processor configured with instructions to direct the monochromatic beam to the region in response to the portion of the reference beam measured with the detector"), and Para. [117] (stating that the, "primary and secondary excitation light sources may for example comprise one or more ... laser diodes")), and detect Raman scattered light from the eye resulting from the laser (See Rawicz: Para. [121] (clarifying that the, "processor … can be configured to measure signals from the detectors")) and using the spectrometer for determining Raman spectroscopy information, such that the subject is further classified as having one or more AD-associated pathologies based on the Raman spectroscopy information (See Rawicz: Para. [4] (clarifying that the, "spectrometer comprises a light source to generate a monochromatic light beam to generate resonance Raman peaks from a region of the subject and a reference light source to illuminate the region with the reference light beam. The light energy from the resonance Raman peaks can be measured with a detector coupled to an optical wavelength separator ... [and an] amount of the constituent can be determined with a processor in response to the resonance Raman peaks measured") and Para. [19] (providing that the, "constituent may comprise a biomarker. The biomarker may comprise ... a biomarker related to dementia, Beta Amyloid")).
The teachings of Sylvestre and the teachings of Rawicz are considered to be analogous to the claimed invention because they are in the same field of ocular light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies in the eye. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sylvestre with the teachings of Rawicz to provide for what is described in claim 30. This is because Rawicz Paragraph [5] provides the motivation of allowing, "for increased amounts of light energy of the monochromatic beam when used near delicate structures such as an eye."
Regarding claim 32, Sylvestre in view of Rawicz teaches the detection device as claimed in claim 30 (See above discussion), wherein the classifying of the subject as having the one or more AD-associated pathologies is further based on previous spectral reflectance information and/or Raman spectroscopy information of the subject stored in the memory or in another device (See Rawicz: Para. [4] (clarifying that the, "light energy from the resonance Raman peaks can be measured with a detector coupled to an optical wavelength separator ... [and an] amount of the constituent can be determined with a processor in response to the resonance Raman peaks measured"), Para. [125] (stating that, "[l]ight reflected by the eye may be detected by one or more detectors"), Para. [19] (providing that the, "constituent may comprise a biomarker. The biomarker may comprise ... a biomarker related to dementia, Beta Amyloid"), Para. [119] (stating that the device can, "recall a previous measurement from a data storage unit, or ... [be directed] to store data for later recall"), and Para. [0140] (providing that the, "biomarker ... may be measured repeatedly so as to monitor the concentration of the biomarker over time to determine changes in concentration (for example increases or decreases) over time"); see also Sylvestre: Claim 32 (stating that the apparatus may be used for, "detecting amyloid plaques in the fundus of the subject") and Claim 33 (providing that the apparatus may be used for, "detecting signs of Alzheimer's disease in the subject"); Para. [0050] (stating that the, "processor ... may be programmed and configured to analyze the spectral image of the fundus ... [which] allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus"), Para. [0056] (providing that the method provided, "may be used for detecting amyloid plaques in the fundus of a subject and, in particular, for detecting signs of Alzheimer's disease in the subject"), and Para. [0017] (clarifying that the, "apparatus and [] method introduced herein … [collect light from,] in addition to … reflection emissions, ... Ramans emissions resulting from excitation of biomarkers")).
The teachings of Sylvestre and the teachings of Rawicz are considered to be analogous to the claimed invention because they are in the same field of ocular light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies in the eye. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sylvestre with the teachings of Rawicz to provide for what is described in claim 32. This is because Rawicz Paragraph [5] provides the motivation of allowing, "for increased amounts of light energy of the monochromatic beam when used near delicate structures such as an eye."
Regarding claim 33, Sylvestre in view of Rawicz teaches the system of claim 30 (See above discussion), wherein the classifying of the subject as having the one or more AD-associated pathologies is further based on changes in the spectral reflectance information and/or the Raman spectroscopy information of the subject over time (See Rawicz: Para. [4] (clarifying that the, "light energy from the resonance Raman peaks can be measured with a detector coupled to an optical wavelength separator ... [and an] amount of the constituent can be determined with a processor in response to the resonance Raman peaks measured"), Para. [125] (stating that, "[l]ight reflected by the eye may be detected by one or more detectors"), Para. [19] (providing that the, "constituent may comprise a biomarker. The biomarker may comprise ... a biomarker related to dementia, Beta Amyloid"), and Para. [0140] (providing that the, "biomarker ... may be measured repeatedly so as to monitor the concentration of the biomarker over time to determine changes in concentration (for example increases or decreases) over time"); see also Sylvestre: Claim 32 (stating that the apparatus may be used for, "detecting amyloid plaques in the fundus of the subject") and Claim 33 (providing that the apparatus may be used for, "detecting signs of Alzheimer's disease in the subject"); Para. [0050] (stating that the, "processor ... may be programmed and configured to analyze the spectral image of the fundus ... [which] allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus"), Para. [0056] (providing that the method provided, "may be used for detecting amyloid plaques in the fundus of a subject and, in particular, for detecting signs of Alzheimer's disease in the subject"), and Para. [0017] (clarifying that the, "apparatus and [] method introduced herein … [collect light from,] in addition to … reflection emissions, ... Ramans emissions resulting from excitation of biomarkers")).
The teachings of Sylvestre and the teachings of Rawicz are considered to be analogous to the claimed invention because they are in the same field of ocular light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies in the eye. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sylvestre with the teachings of Rawicz to provide for what is described in claim 33. This is because Rawicz Paragraph [5] provides the motivation of allowing, "for increased amounts of light energy of the monochromatic beam when used near delicate structures such as an eye."
Regarding claim 35, Sylvestre in view of Rawicz teaches the detection system of claim 30 (See above discussion), wherein the one or more processors are further configured to: determine a baseline ROI from the spectral reflectance information as being background tissue that does not contain the potential AD-associated pathology (See Rawicz: Para. [60] (providing wherein the, "processor may be configured with instructions to extract data from signals … using signal processing comprising ... subtraction of a baseline")), and control the Raman spectroscopy imaging unit to illuminate the baseline ROI of the eye using the laser, and detect light from the eye resulting from the laser using the spectrometer for determining Raman spectroscopy information of the background tissue (See Rawicz: Para. [5] (clarifying that the, "processor can be configured with instructions to detect the presence of blood vessels with the reference beam in order to ensure that an appropriate region of the subject is aligned with the delivery system, and the processor configured with instructions to direct the monochromatic beam to the region in response to the portion of the reference beam measured with the detector") and Para. [117] (stating that the, "primary and secondary excitation light sources may for example comprise one or more ... laser diodes")), wherein the classifying is further based on comparing the Raman spectroscopy information of the potential AD-associated pathology with the Raman spectroscopy information of the background tissue (See Rawicz: Para. [6] (providing that, "disclosed herein is a spectrometer to non-invasively measure a blood constituent ... [where the] spectrometer comprises a light source to generate ... excitation of the blood constituent to generate resonance Raman peaks ... a detector coupled to the optical delivery system to measure the resonance Raman peaks from the blood constituent at the region ... a reference light source to generate a reference beam to illuminate blood at the region ... a processor coupled to the detector ... configured with instructions to measure the resonance Raman peaks from the detector and the portion from the reference detector in order to determine an amount of the blood constituent from the resonance Raman peaks and the portion of the reference beam  backscattered from the blood at the region")).
The teachings of Sylvestre and the teachings of Rawicz are considered to be analogous to the claimed invention because they are in the same field of ocular light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies in the eye. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sylvestre with the teachings of Rawicz to provide for what is described in claim 35. This is because Rawicz Paragraph [5] provides the motivation of allowing, "for increased amounts of light energy of the monochromatic beam when used near delicate structures such as an eye."
Regarding claim 37, Sylvestre discloses the detection system of claim 29 (See above discussion), and therefore substantially what is described by claim 37.
However, Sylvestre fails to disclose, wherein the one or more AD-associated pathologies include neuritic or glial cytopathology of the eye of the subject, or vascular characteristics of blood vessels or choroid of the eye of the subject.
Nevertheless, Rawicz teaches, wherein the one or more AD-associated pathologies include neuritic or glial cytopathology of the eye of the subject, or vascular characteristics of blood vessels or choroid of the eye of the subject (See Rawicz: Para. [6] (stating that, "disclosed herein is a spectrometer to non-invasively measure a blood constituent through an epithelium and vessel walls of blood vessels at a region of a subject with light")).
The teachings of Sylvestre and the teachings of Rawicz are considered to be analogous to the claimed invention because they are in the same field of ocular light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies in the eye. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sylvestre with the teachings of Rawicz to provide for what is described in claim 37. This is because Rawicz Paragraph [5] provides the motivation of allowing, "for increased amounts of light energy of the monochromatic beam when used near delicate structures such as an eye."
Regarding claim 41, Sylvestre in view of Rawicz teaches the detection system of claim 30 (See above discussion), wherein the one or more processors are further configured to classify, from the Raman spectroscopy information, the subject as having: AD, or a precursor to AD, or a pre-screened classification for potential AD that requires further investigation, or responsiveness to treatment or intervention (See Sylvestre: Claim 32 (stating that the apparatus may be used for, "detecting amyloid plaques in the fundus of the subject") and Claim 33 (providing that the apparatus may be used for, "detecting signs of Alzheimer's disease in the subject"); Para. [0050] (stating that the, "processor ... may be programmed and configured to analyze the spectral image of the fundus ... [which] allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus"), Para. [0044] (providing that the, "the collected light may comprise a reflection from the fundus"), and Para. [0056] (providing that the method provided, "may be used for detecting amyloid plaques in the fundus of a subject and, in particular, for detecting signs of Alzheimer's disease in the subject")).
The teachings of Sylvestre and the teachings of Rawicz are considered to be analogous to the claimed invention because they are in the same field of ocular light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies in the eye. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sylvestre with the teachings of Rawicz to provide for what is described in claim 41. This is because Rawicz Paragraph [5] provides the motivation of allowing, "for increased amounts of light energy of the monochromatic beam when used near delicate structures such as an eye."
Regarding claim 45, Sylvestre in view of Rawicz teaches the detection system of claim 30 (See above discussion), wherein the Raman spectroscopy unit is controlled by the one or more processors to perform, for each of the one or more ROI, scanning of the respective ROI using the laser of the Raman spectroscopy unit for the determining of the Raman spectroscopy information (See Rawicz: Para. [121] (providing that the, "processor … can be configured to control the light sources"), Para. [5] (clarifying that the, "processor can be configured with instructions to detect the presence of blood vessels with the reference beam in order to ensure that an appropriate region of the subject is aligned with the delivery system, and the processor configured with instructions to direct the monochromatic beam to the region in response to the portion of the reference beam measured with the detector"), and Para. [117] (stating that the, "primary and secondary excitation light sources may for example comprise one or more ... laser diodes")).
The teachings of Sylvestre and the teachings of Rawicz are considered to be analogous to the claimed invention because they are in the same field of ocular light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies in the eye. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sylvestre with the teachings of Rawicz to provide for what is described in claim 45. This is because Rawicz Paragraph [5] provides the motivation of allowing, "for increased amounts of light energy of the monochromatic beam when used near delicate structures such as an eye."
Regarding claim 48, Sylvestre discloses the detection system of claim 29 (See above discussion), and therefore substantially what is described by claim 48.
However, Sylvestre fails to disclose wherein AD-associated pathologies include additional protein aggregates comprising one or more Amyloid Beta deposits, soluble Amyloid Beta aggregates, or Amyloid precursor protein.
Nevertheless, Rawicz teaches wherein AD-associated pathologies include additional protein aggregates comprising one or more Amyloid Beta deposits, soluble Amyloid Beta aggregates, or Amyloid precursor protein (See Rawicz: Para. [4] (clarifying that the, "spectrometer comprises a light source to generate a monochromatic light beam to generate resonance Raman peaks from a region of the subject and a reference light source to illuminate the region with the reference light beam. The light energy from the resonance Raman peaks can be measured with a detector coupled to an optical wavelength separator ... [and an] amount of the constituent can be determined with a processor in response to the resonance Raman peaks measured") and Para. [19] (providing that the, "constituent may comprise a biomarker. The biomarker may comprise ... a biomarker related to dementia, Beta Amyloid")).
The teachings of Sylvestre and the teachings of Rawicz are considered to be analogous to the claimed invention because they are in the same field of ocular light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies in the eye. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sylvestre with the teachings of Rawicz to provide for what is described in claim 48. This is because Rawicz Paragraph [5] provides the motivation of allowing, "for increased amounts of light energy of the monochromatic beam when used near delicate structures such as an eye."
Regarding claim 52, Sylvestre discloses the method of claim 49 (See above discussion) … detecting Raman scattered light from the eye (See Sylvestre: Para. [0017] (clarifying that the, "apparatus and [] method introduced herein … [collect light from,] in addition to … reflection emissions, ... Ramans emissions resulting from excitation of biomarkers")) … wherein the subject is further classified as having one or more AD-associated pathologies based on the Raman spectroscopy information (See Sylvestre: Claim 32 (stating that the apparatus may be used for, "detecting amyloid plaques in the fundus of the subject") and Claim 33 (providing that the apparatus may be used for, "detecting signs of Alzheimer's disease in the subject"); Para. [0050] (stating that the, "processor ... may be programmed and configured to analyze the spectral image of the fundus ... [which] allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus"), Para. [0056] (providing that the method provided, "may be used for detecting amyloid plaques in the fundus of a subject and, in particular, for detecting signs of Alzheimer's disease in the subject"), and Para. [0017] (clarifying that the, "apparatus and [] method introduced herein … [collect light from,] in addition to … reflection emissions, ... Ramans emissions resulting from excitation of biomarkers")), and therefore substantially what is described by claim 52.
However, Sylvestre fails to disclose further comprising controlling a Raman spectroscopy unit to illuminate each of the one or more ROI using a laser; and detecting Raman scattered light from the eye resulting from the laser using a spectrometer for determining Raman spectroscopy information.
Nevertheless, Rawicz teaches further comprising controlling a Raman spectroscopy unit to illuminate each of the one or more ROI using a laser (See Rawicz: Para. [121] (providing that the, "processor … can be configured to control the light sources"), Para. [4] (clarifying that the, "spectrometer comprises a light source to generate a monochromatic light beam to generate resonance Raman peaks from a region of the subject and a reference light source to illuminate the region with the reference light beam. The light energy from the resonance Raman peaks can be measured with a detector coupled to an optical wavelength separator"), Para. [5] (clarifying that the, "processor can be configured with instructions to detect the presence of blood vessels with the reference beam in order to ensure that an appropriate region of the subject is aligned with the delivery system, and the processor configured with instructions to direct the monochromatic beam to the region in response to the portion of the reference beam measured with the detector"), and Para. [117] (stating that the, "primary and secondary excitation light sources may for example comprise one or more ... laser diodes")); and detecting Raman scattered light from the eye resulting from the laser using a spectrometer for determining Raman spectroscopy information (See Rawicz: Para. [121] (clarifying that the, "processor … can be configured to measure signals from the detectors"), Para. [4] (clarifying that the, "spectrometer comprises a light source to generate a monochromatic light beam to generate resonance Raman peaks from a region of the subject and a reference light source to illuminate the region with the reference light beam. The light energy from the resonance Raman peaks can be measured with a detector coupled to an optical wavelength separator ... [and an] amount of the constituent can be determined with a processor in response to the resonance Raman peaks measured"), and Para. [117] (stating that the, "primary and secondary excitation light sources may for example comprise one or more ... laser diodes")); wherein the subject is further classified as having one or more AD-associated pathologies based on the Raman spectroscopy information (See Rawicz: Para. [121] (clarifying that the, "processor … can be configured to measure signals from the detectors"), Para. [4] (clarifying that the, "spectrometer comprises a light source to generate a monochromatic light beam to generate resonance Raman peaks from a region of the subject and a reference light source to illuminate the region with the reference light beam. The light energy from the resonance Raman peaks can be measured with a detector coupled to an optical wavelength separator ... [and an] amount of the constituent can be determined with a processor in response to the resonance Raman peaks measured"), and Para. [19] (providing that the, "constituent may comprise a biomarker. The biomarker may comprise ... a biomarker related to dementia, Beta Amyloid")).
The teachings of Sylvestre and the teachings of Rawicz are considered to be analogous to the claimed invention because they are in the same field of ocular light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies in the eye. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sylvestre with the teachings of Rawicz to provide for what is described in claim 52. This is because Rawicz Paragraph [5] provides the motivation of allowing, "for increased amounts of light energy of the monochromatic beam when used near delicate structures such as an eye."
Claims 34, 36, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sylvestre in view of Michael, R.,  et al. Hyperspectral Raman imaging of neuritic plaques and neurofibrillary tangles in brain tissue from Alzheimer’s disease patients. Sci Rep 7, 15603 (2017) (hereinafter, “Michael”).
Regarding claim 34, Sylvestre discloses the detection system of claim 29 (See above discussion), wherein the classifying of the subject as having the one or more AD-associated pathologies comprises classifying the subject as having … [an] AD-associated [pathology] (See Sylvestre: Claim 32 (stating that the apparatus may be used for, "detecting amyloid plaques in the fundus of the subject") and Claim 33 (providing that the apparatus may be used for, "detecting signs of Alzheimer's disease in the subject"); Para. [0050] (stating that the, "processor ... may be programmed and configured to analyze the spectral image of the fundus ... [which] allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus"), Para. [0044] (providing that the, "the collected light may comprise a reflection from the fundus"), and Para. [0056] (providing that the method provided, "may be used for detecting amyloid plaques in the fundus of a subject and, in particular, for detecting signs of Alzheimer's disease in the subject")), and therefore substantially what is described by claim 34.
However, Sylvestre fails to disclose, wherein the classifying of the subject as having the one or more AD-associated pathologies comprises classifying the subject as having a plurality of the AD-associated pathologies.
Nevertheless, Michael teaches wherein the classifying of the subject as having the one or more AD-associated pathologies comprises classifying the subject as having a plurality of the AD-associated pathologies (See Michael: Page 3, Caption of Fig. 1 (providing that both, "amyloid-β (Aβ) and hyperphosphorylated tau protein (Tau) [were studied]") and Abst. (clarifying that, "Neuritic plaques and neurofibrillary tangles are crucial morphological criteria for the definite diagnosis of Alzheimer’s disease")).
The teachings of Sylvestre and the teachings of Michael are considered to be analogous to the claimed invention because they are in the same field of light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sylvestre with the teachings of Michael to provide for what is described in claim 34. This is because Michael Page 2, Paragraph 4 provides the motivation that an, "unmistaken advantage of the hyperspectral Raman imaging approach is that it is a label-free technique, which can be performed ... without staining. This greatly reduces the time of AD pathology diagnosis."
Regarding claim 36, Sylvestre discloses the detection system of claim 29 (See above discussion), and therefore substantially what is described by claim 36.
However, Sylvestre fails to disclose wherein the one or more AD-associated pathologies include two or more of the AD-associated pathologies including the Tau neurofibrillary tangles.
Nevertheless, Michael teaches, wherein the one or more AD-associated pathologies include two or more of the AD-associated pathologies including the Tau neurofibrillary tangles (See Michael: Page 3, Caption of Fig. 1 (providing that both, "amyloid-β (Aβ) and hyperphosphorylated tau protein (Tau) [were studied]") and Abst. (clarifying that, "Neuritic plaques and neurofibrillary tangles are crucial morphological criteria for the definite diagnosis of Alzheimer’s disease")).
The teachings of Sylvestre and the teachings of Michael are considered to be analogous to the claimed invention because they are in the same field of light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sylvestre with the teachings of Michael to provide for what is described in claim 36. This is because Michael Page 2, Paragraph 4 provides the motivation that an, "unmistaken advantage of the hyperspectral Raman imaging approach is that it is a label-free technique, which can be performed ... without staining. This greatly reduces the time of AD pathology diagnosis."
Regarding claim 47, Sylvestre discloses the detection system of claim 29 (See above discussion), and therefore substantially what is described by claim 47.
However, Sylvestre fails to disclose wherein the one or more biomarkers indicative of Tauopathy are a protein aggregate comprising Tau neurofibrillary tangles.
Nevertheless, Michael teaches, wherein the one or more biomarkers indicative of Tauopathy are a protein aggregate comprising Tau neurofibrillary tangles (See Michael: Page 3, Caption of Fig. 1 (providing that both, "amyloid-β (Aβ) and hyperphosphorylated tau protein (Tau) [were studied]") and Abst. (clarifying that, "Neuritic plaques and neurofibrillary tangles are crucial morphological criteria for the definite diagnosis of Alzheimer’s disease")).
The teachings of Sylvestre and the teachings of Michael are considered to be analogous to the claimed invention because they are in the same field of light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sylvestre with the teachings of Michael to provide for what is described in claim 47. This is because Michael Page 2, Paragraph 4 provides the motivation that an, "unmistaken advantage of the hyperspectral Raman imaging approach is that it is a label-free technique, which can be performed ... without staining. This greatly reduces the time of AD pathology diagnosis."
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sylvestre in view of Rawicz as applied to claim 30 above, and further in view of Michael.
Regarding claim 38, Sylvestre in view of Rawicz teaches the detection system of claim 30 (See above discussion), wherein when the one or more AD- associated pathologies include the Amyloid Beta deposits (See Rawicz: Para. [19] (providing that the, "constituent may comprise a biomarker. The biomarker may comprise ... a biomarker related to dementia, Beta Amyloid")), and therefore substantially what is described by claim 38.
However, Sylvestre in view of Rawicz fails to teach wherein … the classifying is based on analyzing Raman spectroscopy information at a wavenumber shift or shifts in a range of 1600 cm 1 to 1700 cm 1, which correspond to Raman vibrational resonances of Alpha-helix and Beta-pleated sheets.
Nevertheless, Michael teaches wherein … the classifying is based on analyzing Raman spectroscopy information at a wavenumber shift or shifts in a range of 1600 cm 1 to 1700 cm 1, which correspond to Raman vibrational resonances of Alpha-helix and Beta-pleated sheets (See Michael: Page 4, Sect. Cluster Analysis, Para. 2 (stating that, "the prominent spectral differences were … [observed in] the pronounced band at 1666 cm−1 (β-sheet)") and Abst. (clarifying that, "fibrils are molecularly characterized by high levels of regularly aligned β-pleated sheet ... [and further that] tau fibrils, [are] localized in the neuronal cytoplasm as paired helical filaments on ultrastructure, [and] are the main components of the neurofibrillary tangles")).
The teachings of Sylvestre, the teachings of Rawicz, and the teachings of Michael are considered to be analogous to the claimed invention because they are in the same field of light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Sylvestre with the teachings of Rawicz and the teachings of Michael to provide for what is described in claim 38. This is because teachings of Rawicz Paragraph [5] provides the motivation of allowing, "for increased amounts of light energy of the monochromatic beam when used near delicate structures such as an eye." Furthermore, because Michael Page 2, Paragraph 4 provides the motivation that an, "unmistaken advantage of the hyperspectral Raman imaging approach is that it is a label-free technique, which can be performed ... without staining. This greatly reduces the time of AD pathology diagnosis."
Regarding claim 39, Sylvestre in view of Rawicz teaches the detection system of claim 30 (See above discussion), wherein the classifying is based on analyzing Raman spectroscopy information at a ... Raman vibrational resonance (See Rawicz: Para. [4] (clarifying that the, "spectrometer comprises a light source to generate a monochromatic light beam to generate resonance Raman peaks from a region of the subject and a reference light source to illuminate the region with the reference light beam. The light energy from the resonance Raman peaks can be measured with a detector coupled to an optical wavelength separator")), and therefore substantially what is described by claim 39.
However, Sylvestre in view of Rawicz fails to teach wherein when the one or more AD- associated pathologies include the Tau neurofibrillary tangles, wherein the classifying is based on analyzing Raman spectroscopy information at a wavenumber shift or shifts in a range of 1600 cm 1 to 1700 cm 1, which corresponds to Raman vibrational resonance of phosphorylated-T Aus.
Nevertheless, Michael teaches wherein when the one or more AD- associated pathologies include the Tau neurofibrillary tangles (See Michael: Page 3, Caption of Fig. 1 (providing that both, "amyloid-β (Aβ) and hyperphosphorylated tau protein (Tau) [were studied]") and Abst. (clarifying that, "Neuritic plaques and neurofibrillary tangles are crucial morphological criteria for the definite diagnosis of Alzheimer’s disease")), wherein the classifying is based on analyzing Raman spectroscopy information at a wavenumber shift or shifts in a range of 1600 cm 1 to 1700 cm 1, which corresponds to Raman vibrational resonance of phosphorylated-T Aus (See Michael: Page 4, Sect. Cluster Analysis, Para. 2 (stating that, "the prominent spectral differences were … [observed in] the pronounced band at 1666 cm−1 (β-sheet)"), Abst. (clarifying that, "fibrils are molecularly characterized by high levels of regularly aligned β-pleated sheet ... [and further that] tau fibrils, [are] localized in the neuronal cytoplasm as paired helical filaments on ultrastructure, [and] are the main components of the neurofibrillary tangles"), and Page 2, Sect. Results: Comparison with histology, Para. 2 (stating that the, "neuritic plaques ... [have a] component ... [of] hyperphosphorylated tau ... [and] neurofibrillary tangles ... [also have a component which is] hyperphosphorylated tau")).
The teachings of Sylvestre, the teachings of Rawicz, and the teachings of Michael are considered to be analogous to the claimed invention because they are in the same field of light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Sylvestre with the teachings of Rawicz and the teachings of Michael to provide for what is described in claim 39. This is because Rawicz Paragraph [5] provides the motivation of allowing, "for increased amounts of light energy of the monochromatic beam when used near delicate structures such as an eye." Furthermore, because Michael Page 2, Paragraph 4 provides the motivation that an, "unmistaken advantage of the hyperspectral Raman imaging approach is that it is a label-free technique, which can be performed ... without staining. This greatly reduces the time of AD pathology diagnosis."
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Sylvestre in view of Farokhzad (US 10,866,242 B2).
Regarding claim 40, Sylvestre discloses the detection system of claim 29 (See above discussion), wherein the one or more processors … [determine] the one or more ROI; or the classifying of the subject as having one or more AD-associated pathologies (See Sylvestre: Claim 25 (clarifying that, "the processor is configured to identify location and/or concentration of biomarkers on the spectrally resolved image of the fundus"), Claim 32 (stating that the apparatus may be used for, "detecting amyloid plaques in the fundus of the subject"), and Claim 33 (providing that the apparatus may be used for, "detecting signs of Alzheimer's disease in the subject"); Para. [0050] (stating that the, "processor ... may be programmed and configured to analyze the spectral image of the fundus ... [which] allows to identify spectral signatures within the spectrally resolved image of the fundus ... to identify location and concentration of biomarkers on the spectrally resolved image of the fundus"), Para. [0016] (discussing that at, "the onset of Alzheimer's disease (AD), amyloid plaques become present in the fundus of a subject ... and reflectance imaging of the fundus are useful in initially detecting AD and in following progression of its effects on the subject ... [and] the disclosed method and apparatus are useful in detecting [AD]"), Para. [0044] (providing that the, "the collected light may comprise a reflection from the fundus"), and Para. [0056] (providing that the method provided, "may be used for detecting amyloid plaques in the fundus of a subject and, in particular, for detecting signs of Alzheimer's disease in the subject")), and therefore substantially what is described by claim 40.
However, Sylvestre fails to disclose wherein the one or more processors use a machine learning algorithm for one or both of: the determining of the one or more ROI; or the classifying of the subject as having one or more AD-associated pathologies.
Nevertheless, Farokhzad teaches wherein the one or more processors use a machine learning algorithm for one or both of: the determining of the one or more ROI; or the classifying of the subject as having one or more AD-associated pathologies (See Farokhzad: Col. 22, Lines 53-55 (providing for a, "computer system … [which] can perform various aspects of analyzing the biomolecule finger-prints"), Col. 22, Lines 42-53 (clarifying that the, "determination, analysis or statistical classification is done by methods ... machine learning ... [and] logistic   regression ... among others"), Col. 21, Lines 9-10 (stating that the, "present disclosure provides a method of detecting a disease state using a biomolecule"), Col. 83, Lines 32-35 (discussing a, "sensor array nanosystem ... developed ... [to detect] minuscule changes in plasma protein patterns and uses clustering techniques to determine the presence of Alzheimer's disease"), Col. 49, Lines 51-54 (clarifying that, "[b]iomarkers ... associated with a neurological disease ... are known in the art and include, but are not limited to, e.g., Aβl-42, t-tau and p-tau ... a-synuclein, among others"), and Col. 41, Lines 16-22 (stating that, "assaying the plurality of biomolecules that make up the biomolecule corona signature or the biomolecule fingerprint are known in the art and include, but are not limited to, for example ... Raman spectrometry")).
The teachings of Sylvestre and the teachings of Farokhzad are considered to be analogous to the claimed invention because they are in the same field of light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sylvestre with the teachings of Farokhzad to provide for what is described in claim 40. This is because Farokhzad Column 44, Lines 60-62 states that its disclosure, "provides advantages of being able to treat ... [Alzheimer's Disease] at a very early stage, even before development of the disease."
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Sylvestre in view of Rawicz as applied to claim 30 above, and further in view of Koronyo (US 9,839,699 B2).
Regarding claim 44, Sylvestre in view of Rawicz teaches the detection system of claim 30 (See above discussion), wherein the one or more processors are configured to determine ... each of the one or more ROI from the spectral reflectance information, and control of the Raman spectroscopy unit to emit the laser onto each of the ROI of the eye having the respective size (See Rawicz: Para. [121] (providing that the, "processor … can be configured to control the light sources"), Para. [5] (clarifying that the, "processor can be configured with instructions to detect the presence of blood vessels with the reference beam in order to ensure that an appropriate region of the subject is aligned with the delivery system, and the processor configured with instructions to direct the monochromatic beam to the region in response to the portion of the reference beam measured with the detector"), and Para. [117] (stating that the, "primary and secondary excitation light sources may for example comprise one or more ... laser diodes")), and therefore substantially what is described by claim 44.
However, Sylvestre in view of Rawicz fails to teach wherein the one or more processors are configured to determine a respective size of each of the one or more ROI.
Nevertheless, Koronyo teaches wherein the one or more processors are configured to determine a respective size of each of the one or more ROI (See Koronyo: Col. 7, Lines 41-52 (clarifying that the, "present subject matter include[s] an optical imaging system for visualizing Aβ plaques in vivo in the retina of non-human mammalian and human patients ... to provide retinal images of ... Aβ plaques, providing a visual pseudo-color repre-sentation of the spectral signature extracted from the raw images, representing the size and location of the Aβ plaques")).
The teachings of Sylvestre, the teachings of Rawicz, and the teachings of Koronyo are considered to be analogous to the claimed invention because they are in the same field of ocular light-based diagnostic detectors for detection, localization, and quantification of Alzheimer Disease related pathologies in the eye. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Sylvestre with the teachings of Rawicz and the teachings of Koronyo to provide for what is described in claim 44. This is because Rawicz Paragraph [5] provides the motivation of allowing, "for increased amounts of light energy of the monochromatic beam when used near delicate structures such as an eye." Furthermore, because Koronyo Column 7, Lines 25-26 states that its disclosure provides, "methods for improving eyesight in mammalian patients containing Aβ plaques."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793